Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after-final response filed on 8/9/2021 has been granted entry.
Claims 1-4, 7-17 and 20 are pending in this application.
The terminal disclaimer filed on 8/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,897,898 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It is noted that this examiner’s amendment is a correction of a typographical error that was introduced by the amendment of 2/3/2021 and continued in the amendment of 8/9/2021.  Originally filed claim 4 recited “imazamox-ammonium.”  However, in the amendment filed on 2/3/2021, claim 4 recited “imazamox-15 ammonium” (emphasis added) with the claim identifier “(Original)” and with no markings to show text insertion.  The amendment filed on 8/9/2021 similar shows the claim identifier as “(Original)” and again no markings to show text insertion.  Given the fact that there is no substance disclosed as “imazamox-15 ammonium” and such substance is not a known substance to the ordinary skilled artisan, taken with “(Original)” claim identifiers and original claim 17 which recites “imazamox-ammonium,” “imazamox-15 ammonium” is an obvious 
Replace claim 4 as set forth below.
4.  The composition of claim 3 wherein the agriculturally acceptable salt is imazamox-ammonium. 

The following is an examiner’s statement of reasons for allowance: 
Previously in the Office action of 4/16/2021, claims 1-4, 7-17 and 20 were indicated as being allowable, with only claims 6 and 19 being rejected.  Claims 6 and 19 are now canceled, and allowability of claims 1-4, 7-17 and 20 is reiterated in view of Applicant’s arguments filed on 2/3/2021 at page 9, last paragraph of section III, herbicidal data on specification pages 168-171, herbicidal data provided in the declaration of 2/3/2021, and the terminal disclaimer filed on 8/16/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
(571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699